Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 19, 2021

                                      No. 04-20-00596-CV

                  IN THE INTEREST OF L.J.K. AND C.A.K., CHILDREN

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI01008
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER

        The clerk’s record was filed on January 7, 2021. The reporter’s record was originally due
to be filed in this appeal on January 12, 2021. On January 25, 2021, this court notified the court
reporter responsible for preparing the record, Ms. Judy Busbee-Mata, that the reporter’s record
was late. Ms. Busbee-Mata was directed to file a notification of late record if she had not
received payment no later than February 4, 2021. Otherwise, the reporter’s record was due
February 24, 2021. Neither a notification of late record nor the reporter’s record were filed by
the extended deadline.

        Accordingly, on March 1, 2021, this court ordered Ms. Busbee-Mata to file the reporter’s
record in this court no later than March 31, 2021. On March 2, 2021 and again on March 16,
2021, Ms. Busbee-Mata filed a letter with this court stating she would immediately file a
notification of late record. No notification has been filed. However, in her letters, she states no
attorney has requested a reporter’s record from her or made arrangements to pay for the
record.
        Accordingly, if appellant desires a reporter’s record, he is hereby ORDERED to (1)
request in writing, no later than March 29, 2021, that a reporter’s record be prepared and (2)
designate in writing, no later than March 29, 2021, the exhibits and those portions of the record
to be included in the reporter’s record. Id. The appellant is hereby ORDERED to file a copy of
the request with both the trial court clerk, id. at 34.6(b)(2), and this court no later than March
29, 2021.

        It is further ORDERED that appellant provide written proof to this court no later than
March 29, 2021 that either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.
If appellant fails to respond within the time provided, appellant’s brief will be due within thirty
(30) days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See Tex. R. App.
P. 37.3(c).
                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court